Citation Nr: 0018256	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-19 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral leg 
disabilities.

3.  Entitlement to an increased disability rating for 
idiopathic seizures, with depressive features, currently 
rated as 50 percent disabling.

4.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971, and from January 1972 to February 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for a back 
disability and for bilateral leg disabilities.  Also in that 
decision, the RO denied a disability rating in excess of 50 
percent for idiopathic seizures with depressive features, and 
denied a total rating for compensation purposes based on 
individual unemployability.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
link between a current back disorder and disease or injury 
during service.

2.  The veteran has not submitted competent evidence of a 
link between a current back disorder and a service-connected 
seizure disorder.

3.  The veteran has not submitted competent evidence of a 
link between any current bilateral leg disability and disease 
or injury during service.

4.  The veteran has not submitted competent evidence of a 
link between any current bilateral leg disability and a 
service-connected seizure disorder.

5.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for idiopathic seizures with depressive 
features.

6.  In recent years, the veteran has had major seizures 
averaging no more frequently than once per year, and minor 
seizures averaging approximately once per week.

7.  The veteran's psychological symptoms, such as depressed 
mood, do not produce more than occasional interference with 
daily tasks.

8.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a total 
rating based on individual unemployability.

9.  The veteran has completed some college courses and a year 
of trade school in restaurant management.  He has 
occupational experience in food service, most recently as a 
cashier.

10.  The veteran's service-connected idiopathic seizures with 
depressive features are not of such severity as to preclude 
him from securing some form of substantially gainful 
employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The claim for service connection for a back disability is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for bilateral leg 
disabilities is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The criteria for a disability rating in excess of 50 
percent for idiopathic seizures with depressive features have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.124a, 4.130, Diagnostic Codes 
8911, 9434 (1999).

4.  The veteran is not unemployable by reason of his service-
connected disability of idiopathic seizures with depressive 
features.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back Disorder

The veteran is seeking service connection for a back 
disability.  He contends that his current back disorder was 
caused by falling down stairs during service, in 1969, and by 
a workplace accident in 1972.  He attributes his injuries 
from the 1972 accident to his service-connected seizure 
disorder, because, he contends, he was having a seizure when 
the accident occurred, and the seizure prevented him from 
moving out of the way and avoiding injury.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  A person who submits a claim for veteran's benefits 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a), VA has a duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran's service medical records are silent for back 
injuries or complaints.  On VA medical examination in June 
1977, x-rays of the thoracic and lumbar areas of the 
veteran's spine were negative.  VA outpatient treatment notes 
from December 1977 reflected the veteran's report of a flare-
up of low back pain.  During VA inpatient treatment in 1978 
and 1979, the veteran reported persistent pain in his legs 
and lower back.

VA medical records from February 1993 noted a decreased range 
of motion of the veteran's lumbar spine.  March 1993 x-rays 
of his lumbosacral spine revealed minimal hypertrophic 
changes, and very mild sclerotic changes at the right 
sacroiliac joint, described as minimal changes, consistent 
with the veteran's age.  In January 1994, the veteran was 
noted to have low back pain with straight leg raising.  In 
February 1994, a VA physician reported that the range of 
motion of the veteran's lumbar spine was to 75 degrees of 
flexion, 20 degrees of extension, and 20 degrees of lateral 
bending to each side.  X-rays of the lumbosacral spine showed 
no significant abnormality.  In May 1995, MRI showed 
degenerative joint disease of the lumbar and cervical areas 
of the veteran's spine.

In an October 1996 hearing at the RO, the veteran reported 
that he had injured his back during service in 1969, when he 
fell down some stairs.  He reported that he also had 
sustained back injuries on the job in 1972, when a log rolled 
onto him and he fell.  He reported that he did not jump out 
of the way of the log because he was having a petit mal 
seizure at the time, and the effects of the seizure made him 
unable to move at that moment.  He reported that the log hit 
him in the left leg and rolled over his left foot and ankle, 
and that he fell and landed on his left hip.  He reported 
that he currently had spasms in his lower back, with pain 
radiating into his left leg and into his right arm.  He 
reported that he had back pain after sitting in one position 
for twenty minutes or longer.  VA medical records from 1997 
and 1998 show reports of ongoing lumbar and cervical spine 
pain.

The Court has held that, for purposes of establishing a well 
grounded claim, matters of medical causation or diagnosis 
must be support by medical evidence or opinion, and 
statements from a lay person, such as the veteran, do not 
constitute competent evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  In this case, the medical evidence includes 
findings of some current degenerative joint disease in the 
lumbar and cervical areas of the veteran's spine.  The 
veteran has reported that he fell during service.  The claims 
file, however, does not contain any medical evidence that 
links current back disorders to any fall during service.  The 
veteran reports that he fell and sustained injuries at work 
in 1972, when a seizure made him unable to avoid a falling 
log.  The Board acknowledges that there is room for debate as 
to whether the veteran's assertion constitutes competent 
evidence that a seizure prevented him from avoiding injury 
from the falling log in 1972.  Regardless of the answer to 
that question, the Board notes that the claims file does not 
contain any medical evidence that links any current back 
disorder to any injury sustained in a workplace accident in 
1972.  In the absence of competent medical evidence linking a 
current back disorder to events during service, or to a 
service-connected disability, the Board finds that the claim 
for service connection for a back disorder does not meet the 
requirements for a well grounded claim.  Therefore, the claim 
is denied.

Bilateral Leg Disabilities

The veteran contends that he has disorders affecting his 
lower extremities that were caused by a fall during service, 
and by injuries sustained in a workplace accident in 1972, in 
which a log fell and rolled into him.  The veteran's service 
medical records reflect that he received treatment in March 
1971 for a small laceration of the left lower leg.  On 
examination in December 1971, a scar was noted on the 
veteran's left lower leg.  No other injuries or complaints 
involving the veteran's lower extremities are mentioned in 
his service medical records.

VA medical records from 1975 and 1976 reflect that the 
veteran complained of severe pain in his lower extremities, 
including knee and hip aches.  In April 1977, he reported 
that his hips were stiff and painful on ambulation.  In June 
1977, he reported pain in his feet, ankles, knees, and hips.  
He used a cane to walk, and he reported that his legs gave 
out.  In August 1977, he complained of pain in his left foot, 
right knee, and right hip.  He reported that in 1972 a log 
had fallen from twenty feet up, and had fallen on his left 
foot.  A report of inpatient treatment in December 1978 
through January 1979 noted the veteran's complaints of 
persistent pain in his legs and lower back.  X-rays revealed 
a relatively normal body architecture throughout, although 
the veteran was noted to have a slight postural variation, 
with a four millimeter shortness of the left leg.  In October 
1980, the veteran reported that in August 1972 he had had a 
seizure at work, and a log had rolled over his foot.  On VA 
examination in October 1982, the veteran complained of pain 
in his left leg.

VA medical records from 1991 and 1992 noted that the veteran 
wore braces on his ankles.  In October 1992, x-rays showed 
mild degenerative joint disease of the right ankle.  In 
February 1993, the veteran reported that he had sustained 
ankle injuries in an injury which occurred during a seizure.  
He stated that his right knee problems stemmed from problems 
bearing weight on his ankles.  He reported that he awakened 
at night with pain in his legs.  An x-ray taken of his left 
hip in March 1993 was normal.  In April 1993, the veteran 
reported that he had fallen and bruised his right knee and 
calf.  He also reported pain in both ankles since injuries to 
his left foot and ankle in 1972.  On examination, the right 
knee had a full range of motion and good stability.  X-rays 
showed that both ankles were normal, and that the right knee 
was normal except for a bony exostosis on the upper aspect of 
right tibia.  In October 1993, the veteran claimed that he 
had a bilateral ankle condition and a right knee condition 
that were secondary to injury suffered during a service-
connected seizure.

In February 1994, the veteran reported aching pain in his 
left hip.  He reported that the hip pain had been present 
since a logging accident in 1972, in which his left ankle was 
also injured.  He wore braces on both ankles and knees.  He 
reported that he had been having spasms and giving way of the 
left lower extremity for three years.  The examiner found 
full ranges of motion of the hips and left knee, with normal 
patellar and Achilles' reflexes.  X-rays of the left hip 
showed no significant abnormality.

In a 1996 neurological evaluation, the veteran reported 
chronic spasms and cramping in his legs, and numbness in his 
left leg.  He wore braces on his ankles.  A physical 
therapist noted the impression that the leg braces were not 
necessary.  In his October 1996 hearing at the RO, the 
veteran reported that he had sustained injuries to his legs 
during service, when he fell down some stairs in 1969, and 
after service, in 1972, when a small seizure prevented him 
from avoiding a log that rolled over his left foot and ankle 
and knocked him down.  In the 1972 accident, he reported, he 
had landed on his left hip, and he had developed swelling in 
his left foot and leg, up into his knee.  He reported that he 
had continued to have pain in his left hip since the 1972 
accident.  He reported that he currently wore braces on both 
ankles every day.  He reported that he used a cane for 
walking outside of his house, that he walked very slowly, and 
that he limped if he walked at a normal pace.

On VA examination in September 1997, the veteran used a cane 
to walk, and he wore braces on both knees.  The veteran 
reported that his knees buckled despite wearing braces, and 
the examiner noted that the veteran limped when walking.  On 
neurological examination, the examiner noted some weakness in 
the tibialis anterior and foot dorsiflexors bilaterally, 
secondary to an old injury.  In December 1997, the veteran 
reported chronic knee pain.  In April 1998, he reported 
increasing leg pain, and difficulty standing and walking.  In 
May 1998, it was noted that the veteran had foot drop, and 
that he needed a replacement for a brace that had broken.  
The veteran reported that he had not been able to accept an 
offered job as a cook because he was unable to remain 
standing for long enough periods.

The veteran has reported pain and weakness in his lower 
extremities.  In recent years, physicians have noted mild 
arthritis in the right ankle, and muscular weakness in the 
lower legs and feet.  While one physician stated that the 
muscular weakness was due to an old injury, the record does 
not contain any medical finding or opinion that links any 
current lower extremity disorder to injury or disease in 
service, or to the veteran's service-connected seizure 
disorder.  In the absence of competent medical evidence that 
such a link is plausible, the claim for service connection 
for bilateral leg disorders does not meet the requirements 
for a well grounded claim.  Therefore, the claim is denied.

Seizures with Depressive Features

The veteran has a service-connected disability described as 
idiopathic seizures with depressive features.  He is seeking 
a rating for that disability higher than the current 50 
percent rating.  Disability ratings are based upon the 
average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (1999).  Nevertheless, the present level of 
disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of symptoms on the functional abilities.  38 C.F.R. 
§ 4.10 (1999).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (1999).

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  In this case, the veteran 
claims that his neuropsychiatric disability has worsened.  
The Board finds that his claim for an increased rating for 
that disability is a well grounded claim.  The Board also 
finds that the facts relevant to that claim have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

Under the rating schedule, the percentage ratings for a 
seizure disorder, such as epilepsy, are as follows:

Averaging at least 1 major seizure per 
month over the last year  
.........................................
...................... 100

Averaging at least 1 major seizure in 3 
months over the last year; or more than 
10 minor seizures weekly  .... 80

Averaging at least 1 major seizure in 4 
months over the last year; or 9-10 minor 
seizures per week  ............... 60

At least 1 major seizure in the last 6 
months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures 
weekly  
.................................................
................. 40

At least 1 major seizure in the last 2 
years; or at least 2 minor seizures in 
the last 6 months  
.......................... 20


A confirmed diagnosis of epilepsy with a 
history of seizures  ................................................... 10

38 C.F.R. § 4.124a, Diagnostic Code 8911 (1999).

The rating schedule provides the following percentage ratings 
for mental disorders, such as major depressive disorder:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
..................................... 100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
....................................................... 
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ..................................... 50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)  
.............. 30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  
....................................... 10


A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication  
.......................................... 0

38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).

Records in the claims file show treatment of the veteran from 
the 1970s forward for seizures, and for psychological 
symptoms, particularly depression.  Records for most periods 
during and since the veteran's service have indicated that 
physicians kept the veteran on Dilantin for his seizure 
disorder.  The veteran has had several admissions for VA 
Medical Center (VAMC) inpatient treatment, sometimes with 
seizure disorder or depression as one of the stated reasons 
for the hospitalization.

In September 1991, the veteran reported that he had not been 
having seizures recently while he was on medication.  A VA 
vocational rehabilitation record from July 1992 listed the 
veteran's employment history since service.  The veteran 
indicated that he had worked in a cigar wholesale center from 
1972 to 1974, and that he had been on Social Security 
disability from 1975 to 1979.  He reported that he had 
returned to work in 1979, and had worked in a number of jobs, 
mostly in food service, from 1979 to 1992.  He reported that 
he presently worked four hours per day, and that he did not 
work longer because of fatigue.  He noted that he wore braces 
on his ankles and knees.

In January 1993, he reported that he had been having about 
one seizure per year.  The report of a February 1993 
psychological evaluation noted that the veteran had a 
driver's license, and drove a car.  The examining 
psychologist wrote that the veteran did not have psychiatric 
problems that impaired him from working, but that his 
limitations in working were mainly due to medical problems.  
The reports of examinations in March 1993 and May 1993 
include the examiners' impressions that the veteran's 
impairment due to depression and affective disorder was not 
severe, and that the limitation on his activities was slight.  
In the report of an April 1993 VA examination, the examiner 
noted that the veteran's mood was depressed, but that there 
was no evidence of psychosis, and his cognitive functions 
were intact.  The examiner noted that the seizures that the 
veteran described sounded consistent with complex partial 
seizures.  The veteran reported that he continued on 
medication, and that he had not had any seizures in the past 
twelve months.  In May 1993, the veteran was denied Social 
Security disability benefits.  He was noted to have 
degenerative joint disease of the left ankle, and mild 
depression, but he was found to be able to work.

In February 1994, the veteran reported dizziness, 
lightheadedness, weakness, and frequent falls.  He reported 
that he had had no seizure activity for the past year.  In 
March 1994, he reported depression, irritability, waking 
during the night, short term memory loss, and suicidal 
ideation.  In September 1995, the veteran reported that he 
was taking college courses, but that he was having problems 
with memory.  He reported that he felt depressed, and that he 
had poor sleep, and crying spells.  The examiner's impression 
was dysthymia.

In a September 1996 neurological evaluation, the veteran 
described his seizures as consisting of shaking, trembling, 
and sometimes falling to the ground with loss of 
consciousness.  He reported that he also had episodes of 
being unable to stay awake.  The examiner reported that 
testing by electroencephalogram did not show evidence of 
epilepsy or sleep attacks.  The examiner indicated that the 
veteran was instructed to not drive a car, and to not swim or 
bathe alone.

In his October 1996 hearing at the RO, the veteran reported 
that he felt depressed every day, and that he had anxiety.  
He reported that he had small seizures, which lasted a few 
seconds each, at least once per week, and sometimes as often 
as two or three times per day.  He reported that his most 
recent grand mal seizure had occurred six to eight months 
prior to the hearing.  He reported that he had fallen to the 
ground in the course of that seizure.  The veteran reported 
that he lived with his wife, and with three foster children, 
for whom he and his wife cared.  He reported that he did not 
socialize very much with other people.  He reported that he 
did volunteer work for brief periods at a Head Start facility 
that one of his foster children attended, but that he had to 
return home frequently because of fatigue and pain.  The 
veteran reported that he had completed two years of college, 
and a year of trade school in restaurant management.  He 
reported that he had last worked in 1994, when he had worked 
twenty hours per week as a cashier in a high school 
cafeteria.  He reported that he stopped working because his 
legs were unstable despite the braces he wore, and he had 
fallen several times.  He reported that he had taken some 
classes, but that he was no longer able to attend after he 
had to stop driving because of his seizures.  He reported 
that he had also experienced short term memory loss.  He 
reported that since he left service in 1972, he had not been 
able to hold on to any jobs that required more than 20 hours 
per week of work.  He reported that he had lost jobs due to 
seizures and falls.  He reported that he took daily 
medication for seizures, depression, pain, and spasms.

In August 1997, the veteran reported that he had zone out 
episodes about two times per week.  In September 1997, the 
veteran reported that he was more depressed, and that he was 
having more dizzy spells.  In a September 1997 VA 
examination, the veteran reported that he had taken community 
college courses, but that he had stopped because of problems 
with passing out.  He reported that he had been unemployed 
since 1994.  He stated that he was unable to work because of 
his seizures.  He reported that his most recent seizure had 
occurred one week prior to the examination.  He also reported 
that his knees buckled, despite his wearing knee braces.  An 
examiner noted that the veteran had a depressed mood, with no 
evidence of psychosis.  The examiner provided an impression 
of dysthymia, with a global assessment of functioning (GAF) 
score of 70 from dysthymia, but much lower if the seizure 
disorder were considered.  The examiner stated the opinion 
that the veteran's inability to work was mostly because of 
his seizures and physical problems.  On neurological 
examination, the veteran reported that he was on daily 
medication for his seizure disorder, and that he had petit 
mal seizures nearly weekly.  The examiner noted that he 
encouraged the veteran to refrain from driving as much as 
possible.

In VA outpatient treatment notes from March and May 1998, the 
veteran reported that he had short periods when he fell 
asleep.  In July 1998, an examiner found that the veteran had 
dysthymia with anxiety.  The examiner indicated that the 
veteran's condition was stable, and consistent with a GAF of 
55.  In December 1998, the veteran reported that he had not 
had a seizure for about a year.

The medical records indicate that the veteran has continued 
on medication for a seizure disorder.  The veteran's 
statements to physicians indicate that in recent years he has 
had major seizure on an average of once a year or less 
frequently.  He has had minor seizures with a frequency 
averaging about once per week.  The frequency of his seizures 
is most consistent with a 20 percent rating under Diagnostic 
Code 8911.  The veteran has been noted to have a depressed 
mood, and he has reported some difficulty sleeping.  
Examiners have not found that his mood creates significant 
impairment of his ability to work.  Overall, the veteran's 
mental and mood impairment do not warrant a rating any 
greater than 30 percent.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in minds, 
the Board finds no basis to initiate consideration of an 
extraschedular rating.  Taking into account the impairment 
from seizures and depression, the veteran's current 
neuropsychiatric disorder is not shown to warrant a rating 
higher than the current 50 percent rating.  The Board finds 
that the preponderance of the evidence is against an 
increased rating.

Individual Unemployability

The veteran is seeking a total disability rating based on 
individual unemployability.  He contends that he is unable to 
hold regular employment as a result of his service-connected 
disabilities.  The Board finds that the claim for a total 
rating is plausible and capable of substantiation, and thus 
is a well grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a).  In addition, the Board finds that the facts 
relevant to the veteran's claim have been properly developed, 
such that VA has satisfied its statutory obligation to assist 
the veteran in the development of his claim.

VA regulations allow for the assignment of a total disability 
rating when a veteran has service-connected disabilities with 
certain combinations of ratings, and that veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (1999).  If there is only one service-connected 
disability, the total rating may be considered if that 
disability is ratable at 60 percent or more.  If there are 
two or more service-connected disabilities, the total rating 
may be considered if at least one disability is ratable at 40 
percent or more, and the combined rating is 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).  Even when the ratings of 
the veteran's service-connected disabilities do not meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a), a 
total rating may nonetheless be assigned under certain 
conditions, on an extraschedular basis, if the veteran is 
unable to secure and follow a substantially gainful 
occupation because of service-connected disabilities.  
38 C.F.R. § 4.16(b) (1999).

The veteran's service-connected idiopathic seizures with 
depressive features are evaluated as one disability, rated at 
50 percent.  He does not have any other service-connected 
disabilities.  The veteran's service-connected disability 
does not meet the requirements under 38 C.F.R. § 4.16(a) for 
a total rating.  Nonetheless, a total rating may be assigned 
if his service-connected disability makes him unable to 
secure or follow a substantially gainful occupation.

The veteran has reported that he attended high school, two 
years of college, and one year of trade school, in restaurant 
management.  He has reported that he has worked in a number 
of jobs, predominantly and most recently in food service.  
The veteran has reported that he received Social Security 
benefits from 1975 to 1979, then returned to working in 1979, 
after cutbacks in SSDI occurred.  In 1992, the veteran 
reported that he had been advised not to climb ladders.  A 
1993 Social Security decision indicated that the veteran had 
arthritis of the left ankle, and mild depression, but that he 
was able to work.

In his 1996 hearing, the veteran reported that he had not 
worked since 1994.  He reported that his last job in 1994 was 
as a cashier in a high school cafeteria, working twenty hours 
per week.  He reported that he had problems in that job with 
instability of his legs.  He reported that he had decided to 
leave that job after he had fallen for the third time.  He 
noted that his jobs since after service had generally been 
part time, and that he had not been able to hold on to any 
full time jobs that he had begun.

In May 1998, the veteran reported that he had not accepted an 
offered job as a cook, because he was not able to remain 
standing for the necessary periods.  In July 1998, the 
veteran reported that he had been advised in 1994 that he 
should not work.  He noted that he had not been employed in 
full time work since he had left service in 1972.

Both the veteran and physicians who have seen him have noted 
lower extremity disorders as well as neuropsychiatric 
symptoms when describing the factors that affect the 
veteran's ability to work.  No physician or mental health 
professional has provided a finding or opinion that the 
veteran is unable secure or follow a substantially gainful 
occupation because of his seizures and depressive symptoms.  
The Board finds that a preponderance of the evidence is 
against a finding that the veterans seizures with depressive 
features make the veteran unable to secure or follow a 
substantially gainful occupation consistent with his 
education and experience.  Therefore, the veteran's claim for 
a total rating based on individual unemployability is denied.


ORDER

A well grounded claim for service connection for a back 
disability not having been submitted, the claim is denied.

A well grounded claim for service connection for bilateral 
leg disabilities not having been submitted, the claim is 
denied.

Entitlement to a disability rating in excess of 50 percent 
for idiopathic seizures with depressive features is denied.

Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability, is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

